Name: COMMISSION REGULATION (EC) No 3081/93 of 8 November 1993 repealing Regulation (EEC) No 2750/93 concerning the stopping of fishing for saithe by vessels flying the flag of France
 Type: Regulation
 Subject Matter: Europe;  fisheries
 Date Published: nan

 10 . 11 . 93 Official Journal of the European Communities No L 277/3 COMMISSION REGULATION (EC) No 3081/93 of 8 November 1993 repealing Regulation (EEC) No 2750/93 concerning the stopping of fishing for saithe by vessels flying the flag of France THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2241 /87 of 23 July 1987 establishing certain control measures for fishing activities ('), as last amended by Regulation (EEC) No 3483/88 (2), and in particular Article 1 1 (3) thereof, Whereas Commission Regulation (EEC) No 2750/93 (3) stopped fishing for saithe in the waters of ICES divisions Vb (EC-zone), VI, XII, XIV by vessels flying the flag of France or registered in France ; Whereas France corrected the catch figures and the corrected figures show that the quota has not in fact been exhausted ; whereas fishing for saithe in ICES divisions Vb (EC-zone), VI, XII, XIV by vessels flying the flag of France or registered in France should therefore be permitted ; whereas consequently it is necessary to repeal Commission Regulation (EEC) No 2750/93, HAS ADOPTED THIS REGULATION : Article 1 Commission Regulation (EEC) No 2750/93 is hereby repealed. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 November 1993 . For the Commission Yannis PALEOKRASSAS Member of the Commission (') OJ No L 207, 29. 7. 1987, p . 1 . (2) OJ No L 306, 11 . 11 . 1988, p . 2 . 0 OJ No L 249, 7 . 10 . 1993, p. 6 .